Citation Nr: 1201300	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from November 1970 to February 1971. 

This appeal to the Board of Veterans Appeals  (Board) arises from an August 2006 rating action.  In February 2010, and June 2011, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hepatitis C due to contamination from an air gun during vaccinations.  In the alternative, he argues that he has hepatitis C from exposure to blood while stationed with the U.S. Coast Guard in Alameda, California.  Specifically, he states that he was exposed to another sailor's blood while providing assistance to a sailor who tried to kill himself by cutting his wrists.  He has stated that he sustained a cut to a finger of his right hand during this incident, for which he did not seek treatment, and that he was under the command of "Captain F," "who recommended a life saving medal for me that I declined."  

With regard to the claim based on exposure to an air gun, as noted in the October 2007 statement of the case, "A review of your service medical records does not show you received any form of inoculation during your brief period of active duty."  See also August 2006 rating decision.  Furthermore, there is nothing to show that the Veteran was recommended for a life saving medal, or that he was otherwise involved in providing assistance to a sailor who tried to kill himself.  Therefore, the etiological opinions of record based on these incidents are speculative, see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); furthermore substantial compliance with the Board's June 2011 remand is not shown.  Dyment v. West, 13 Vet. App. 141 (1999).  However, an attempt has not yet been made to verify the Veteran's claim of exposure to another sailor's blood while giving him assistance after an attempt to commit suicide.  On remand, the Veteran's personnel file should be obtained, and he should be requested to provide additional details of this incident, followed by an attempt to verify this incident through service department records.  See e.g. VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.D.13.h.  

In addition, the Veteran has reported that he is not working due to being disabled.  A March 2005 Board decision (on another issue) notes that he is in receipt of disability benefits from the Social Security Administration (SSA).  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Upon completion of this development, the RO/AMC should make a credibility determination, and determine if either the claimed inoculations, or the claimed assistance to a sailor who attempted suicide, is verified or is conceded.  Thereafter, the Veteran should be afforded an examination, to include an etiological opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide additional details of the incident involving the attempted suicide of a sailor, during which he was exposed to the sailor's blood, to include the sailor's name, the date of the incident, and the sailor's unit at the time.  

2.  Obtain the Veteran's personnel file.  

3.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.  

4.  After the development requested in the first three paragraphs has been completed, attempt to verify the claimed incident involving the attempted suicide of a sailor during which the Veteran asserts that he was exposed to the sailor's blood.  The RO/AMC should prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claim.  The RO should provide the JSRRC with a description of the Veteran's claimed incident involving the attempted suicide of a sailor during which the Veteran asserts that he was exposed to the sailor's blood, with copies of the Veteran's personnel records showing service dates, duties, and units of assignment, and a copy of this Remand. 

5.  After the development requested in the first four paragraphs has been completed, the RO/AMC should make a credibility determination, and determine if either the claimed inoculations, or the claimed assistance to a sailor who attempted suicide, is verified or is conceded.  

6.  After the development requested in the first five paragraphs has been completed, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hepatitis C and its relationship, if any, to his military service or any incident thereof.  The physician should be informed as to whether receipt of multiple jet gun injections, and/or exposure to blood while assisting with a fellow sailor who cut his wrists in a suicide attempt, have been verified or is conceded.  The entire claims folder must be made available to and reviewed by the examining physician, and the physician should indicate that the Veteran's C-file has been reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should review the service and post-service records and render an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that hepatitis C had its onset in service, or is otherwise related to any incident of the Veteran's military service.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

7.  If the Veteran fails to report for the scheduled examination, the RO/AMC must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

8.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim for service connection for hepatitis C on the merits in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

10.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


